Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
25, 2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed April 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00136-CV
____________
 
IN RE TEAM ROCKET, L.P., MLF AIRFRAMES, INC., and MARK
L. FREDERICK, Relators
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On
February 17, 2006, relators, Team Rocket, L.P., MLF Airframes, Inc., and Mark
L. Frederick, filed a petition for writ of mandamus in this Court,[1]
requesting we order the Honorable Thomas R. Culver, III, presiding judge of the
240th District Court of Fort Bend County, Texas, to vacate his order denying
relators= motion to transfer venue in the
underlying personal injury case.[2]  
Relators have failed to establish entitlement to the
requested mandamus relief.  Accordingly,
we deny relators= petition for writ of mandamus.                                      
 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed April 25, 2006.
Panel consists of Justices Hudson,
Fowler and Seymore. 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1. 


[2]Relators also filed a motion for an emergency stay on
February 21, 2006, which we denied on February 23.